PER CURIAM
Ronald L. Allen ("Allen") appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Allen argues trial counsel was ineffective for failing to move to suppress drug evidence seized pursuant to a search warrant that lacked probable cause. Because the record reflects that probable cause supported the search warrant, a motion to suppress would have been meritless. We will not hold trial counsel ineffective for failing to file a meritless motion, and therefore Allen is not entitled to an evidentiary hearing or post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).